TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00316-CV


Appellant, Brian Bernard// Cross-Appellant, The State of Texas

v.

Appellee, The State of Texas// Cross-Appellee, Brian Bernard





FROM THE COURT AT LAW NO. 5 OF TRAVIS COUNTY
NO. C-1-CV-06-093045, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Brian Bernard perfected an appeal from a judgment entered by the County Court at
Law No. 5 of Travis County.  No clerk's record has been filed due to appellant's failure to pay or
make arrangements to pay the clerk's fee for preparing the clerk's record.  
		If the trial court fails to file the clerk's record due to appellant's failure to pay or make
arrangements to pay the clerk's fee for preparing the clerk's record, the appellate court may dismiss
the appeal for want of prosecution unless the appellant was entitled to proceed without payment of
costs.  Tex. R. App. P. 37.3(b).
		By telephone call on December 12, 2007, Bernard notified this Court that the parties
no longer desire to pursue this appeal.  The parties filed a joint motion to dismiss the appeal on
December 17, 2007.  That motion cannot be granted at this time because the filing fee was not paid.
		Because appellant has failed to pay or make arrangements to pay the clerk's fee for
preparing the clerk's record, this appeal is dismissed for want of prosecution.

________________________________________
						    Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   January 16, 2008